       Case 6:18-cv-06658-DGL-MJP Document 41 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X

CAREY SMITH,                                                         NOTICE OF MOTION
                                                                     FOR LEAVE TO AMEND
                          Plaintiff,                                 THE COMPLAINT PURSUANT
                                                                     TO FED.R.CIV.P 15
                                                                     AND TO FILE UNDER SEAL

        -versus-                                                     INDEX NO. 6:18-cv-06658

THE STATE OF NEW YORK;                                               ECF CASE
NEW YORK STATE CORRECTIONS
OFFICER (“CO”) KYLE KENNEDY;
CO JOHN CRANCE; and
JOHN AND JANE DOE NEW YORK
STATE AGENTS NOS. 1-10,
individually and in their official capacities,

                          Defendants.

-----------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the accompanying Declaration of Moira Meltzer-

Cohen dated November 12, 2020, the exhibits attached thereto, and Memorandum of Law in

Support of Plaintiff’s Motion for Leave to File an Amended Complaint Under Seal, plaintiff will

move this Court, pursuant to Rule 15 of the Federal Rules of Civil Procedure, and for other and

further relief as the Court may deem just and proper.

        Plaintiff requests the opportunity to reply to any opposition papers Defendants may file.

Dated: November 12, 2020
       New York, New York
                                                             Respectfully submitted,


                                                             ________________/S/_
                                                             Moira Meltzer-Cohen
                                                             Attorney for Plaintiff
                                                             277 Broadway, Suite 1501
                                                             New York, NY. 10007
Case 6:18-cv-06658-DGL-MJP Document 41 Filed 11/17/20 Page 2 of 2




                                   347-248-6771
